Citation Nr: 0509951	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

There is information on file from the service department 
showing that the appellant's deceased husband does not have 
recognized guerrilla service, nor was he shown to be a member 
of the Philippine Commonwealth Army, in the service of the 
Armed Forces of the United States.

In May 2004, this case was Remanded by the Board of Veterans' 
Appeals (Board) for due process procedural requirements, 
including VCAA notice obligations.  The case is once more 
before the Board for appellate consideration.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.

The issue of basic eligibility for VA benefits was previously 
denied by the RO in an unappealed rating decision in February 
1954.

In September 2002, the appellant filed her current reopened 
claim of whether new and material evidence has been submitted 
to establish basic eligibility for VA benefits.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a).  The change in the law is 
applicable to the claim on appeal.

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to establish basic 
eligibility to VA benefits under the standard of review in 
effect on and after August 29, 2001. 


FINDINGS OF FACT

1.  In an unappealed rating decision in February 1954, the 
VARO denied the appellant's claim of basic eligibility for VA 
benefits because her deceased husband was not shown to have 
had recognized guerrilla service, nor was he shown to be a 
member of the Philippine Commonwealth Army, in the service of 
the Armed Forces of the United States.  

2.  Evidence submitted since the unappealed February 1954 
VARO rating decision is cumulative in nature and not 
probative of the issue at hand and, when viewed in the 
context of all the evidence of record, both new and old, does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

Evidence submitted since the unappealed February 1954 rating 
decision in which the VARO denied the appellant's claim of 
basic eligibility for VA benefits, is not new and material, 
and the appellant's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (under the standard of review in effect on and 
after August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an unappealed rating decision in February 1954, the VARO 
denied the appellant's claim of basic eligibility for VA 
benefits because information from the service department in 
November 1953 showed that her deceased husband had no 
recognized guerrilla service, nor was he shown to be a member 
of the Philippine Commonwealth Army, in the service of the 
Armed Forces of the United States.  The service department 
noted that the name of [redacted], [redacted], S/Sgt appearing in 
the Casualty Roster (Killed) of the Straughn Fil-American 
Irregular Troops, David's Command was not identified as 
pertaining to the appellant's husband.  

In September 2002, the appellant reopened her claim of basic 
eligibility for VA benefits.  

Evidence received in support of the appellant's claim 
included a February 2003 Certification from the General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, which indicated that her husband served 
with the Straughn Fil-American Irregular Troops (David 
Command) and that his name was carried in the Reconstructed 
Guerrilla Roster of 1948.  It was noted that he was killed in 
October 1944.  

An October 2003 document from the Republic of the 
Philippines, Department of National Defense, Philippine 
Veterans Affairs Office certified that [redacted], [redacted]
was a veteran of WWII.  

Also submitted was a Joint affidavit dated in June 2004 from 
L.G. and P.M.  They stated that they served with the 
appellant's husband during WWII and that he was captured and 
killed by Japanese soldiers.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.   
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2004).  "Active military, naval, and air service" includes 
active duty. "Active duty" is defined as full- time duty in 
the Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1 (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§§ 3.40, 3.41 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2004).  With regard 
to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41 (2004).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "CAVC") has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant' s possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g)  
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2004, the RO formally notified the appellant of the 
VCAA of 2000 with respect to the issue on appeal.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed her on notice of what evidence could be 
obtained by whom and of her responsibilities if she wanted 
such evidence to be obtained by VA.  Id.  She was essentially 
notified to submit all relevant evidence in her possession in 
support of her claim.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO also provided the appellant with the 
reasons her claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO determination was 
made in January 2003, and after November 9, 2000, the date 
the VCAA was enacted.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  In May 2004, the Board remanded this case 
for compliance with due process procedural requirements, 
including VCAA notice obligations.  Complete compliance of 
VCAA notice to the appellant was given before the RO 
transferred her appeal to the Board for appellate 
consideration.  The content of the notice fully complied with 
the requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit all evidence and argument in support of 
her claim, and to respond to the VCAA notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim 
on appeal.  38 U.S.C.A. § 5103; 38 C.F.R.  
§ 3.159(d).  


Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for VA benefits 

The appellant seeks to reopen her claim to establish basic 
eligibility to VA benefits previously denied by the RO in 
February 1954.  

Evidence received in support of her claim consists of 
documents from the General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General and Republic of 
the Philippines, Department of National Defense, Philippine 
Veterans Affairs Office certifying that Olayres, Francisco 
was a veteran of WWII and was killed in action.  A Joint 
affidavit dated in June 2004 from L.G. and P.M., former 
service comrades of the appellant's husband, notes that he 
was captured and killed by Japanese soldiers.  

The evidence received in support of the appellant's claim is 
essentially cumulative in nature and refers to historical 
data and argument that was previously considered by the RO.  
Importantly, the record contains verification from the 
service department in November 1953 showing that the 
appellant's deceased husband had no recognized guerrilla 
service, nor was he shown to be a member of the Philippine 
Commonwealth Army, in the service of the Armed Forces of the 
United States.  Also, the service department noted that the 
name of Olayres, Francisco, S/Sgt appearing in the Casualty 
Roster (Killed) of the Straughn Fil-American Irregular 
Troops, David's Command is not identified as pertaining to 
the appellant's husband.  

Importantly, the Board notes that the United States Court of 
Appeals for Veterans Claims (CAVC) has held that a service 
department determination as to an individual's service shall 
be binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Therefore, inasmuch as the U.S. service 
department's determination regarding the service of the 
appellant's husband is binding on VA, the Board must conclude 
that the appellant's husband was not a "veteran" for purposes 
of entitlement to VA benefits, and that her claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; i.e., there is no indication or 
contention that the name of the appellant's husband was 
misspelled or that the wrong service number was used when 
verification was made.  See Sarmiento v. Brown, 7 Vet. App. 
80 (1994).  Moreover, the joint affidavit from alleged former 
service comrades is of no probative value in view of the lack 
of corroborating service department records.  

Therefore, the added evidence submitted since the respective 
unappealed VARO rating decision is cumulative in nature, is 
not probative of the issues at hand and, when viewed in the 
context of all the evidence of record, both new and old, does 
not raise a reasonable possibility of substantiating the 
claim on appeal.

Accordingly, the appellant's claim of basic eligibility for 
VA benefits is not reopened.  38 C.F.R. § 3.156(a) under the 
standard of review in effect on and after August 29, 2001. 


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of basic eligibility for VA benefits, the 
appeal is denied.



	                        
____________________________________________
	WARREN W. RICE, JR. 	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


